Exhibit 10.1a
 


HOT TOPIC, INC.
18305 East San Jose Ave.
City of Industry, California 91748
 
March 16, 2012
 
Jerry Cook
18305 East San Jose Ave.
City of Industry, CA 91748


Re:  Amendment to Amended and Restated Employment Letter Agreement


Dear Jerry:


This second amendment (this “Second Amendment”) to your Amended and Restated
Employment Letter Agreement (the “Agreement”) with Hot Topic, Inc. (the
“Company”), dated November 24, 2008, as first amended as of March 21, 2011,
amends the terms and conditions of the Agreement to the extent provided
herein.  From and after the execution of this Second Amendment by the parties
hereto, this Second Amendment shall form a part of the Agreement for all
purposes and any reference to the Agreement shall be deemed a reference to the
Agreement as amended hereby.  Except as specifically amended as set forth
herein, each term and condition of the Agreement shall remain unchanged and
continue in full force and effect.


1.           SECTION 1.  The first sentence of Section 1 of the Agreement is
hereby amended and restated in its entirety to read as follows:  “Effective as
of April 1, 2012, your title will be Chief Store Officer, and you will be
expected to perform duties consistent with such position.”


2.           SECTION 2. The first sentence of Section 2 of the Agreement is
hereby amended and restated in its entirety to read as follows: “Effective as of
April 1, 2012, your base salary is $500,000 per year, less payroll deductions
and all required withholdings, which is subject to annual review.”


3.           SECTION 6. The references to “twelve (12) months” in Section 6 of
the Agreement are hereby replaced with “six (6) months.”


4.           GOVERNING LAW. This Second Amendment shall be governed by and
construed according to the laws of the State of California.


If the above terms are acceptable to you, please sign this Second Amendment and
return it to the me at your earliest convenience.


Sincerely,
 
/s/ Lisa Harper
Lisa Harper
CEO


Accepted and Agreed:


/s/ Jerry Cook
Jerry Cook
 
 